                   Case 4:20-cv-04600-JSW Document 14 Filed 07/17/20 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     SIA FRASER                                                   4:20-cv-04600-JS
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   TEAM HEALTH HOLDINGS, INC.                      )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Steve W. Berman                       , an active member in good standing of the bar of
 9    Washington                   , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff Sia Fraser                         in the
                                                                Ben M. Harrington
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      1301 Second Avenue, Suite 2000                      715 Hearst Avenue, Suite 202
14    Seattle, WA 98101                                   Berkeley, California 94710
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (206) 623-7292                                      (510) 725-3000
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    steve@hbsslaw.com                                   benh@hbsslaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 12536        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 07/17/20                                               Steve W. Berman
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Steve W. Berman                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
        Case 4:20-cv-04600-JSW Document 14 Filed 07/17/20 Page 2 of 2




CERTIFICATION OF CURRENT STATUS

May 15, 2020


TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the Washington State Bar
Association, Mr. Steve W. Berman, license no. 12536 was licensed or
admitted to the practice of law as a lawyer in this state by the Washington
Supreme Court on July 20, 1982 and is, as of the date of this certificate, a(n)
Active lawyer of the Washington State Bar Association who is Eligible to
practice law in this state as a lawyer.




This certificate reflects the date of admission or licensure and the license
status as of the date stated. Historical information about status, including
periods on inactive status, administrative and disciplinary suspensions,
disbarments, resignations, etc., are not reflected in this information, but are
available through a Status History Certificate. A summary of confidential
grievances and public discipline imposed is available, if authorized by the
member, through a Discipline History Certificate.




                                     Terra Nevitt
                              Interim Executive Director


                           Washington State Bar Association
                             1325 Fourth Ave, Suite 600
                              Seattle, WA 98101-2539
                                  206-443-WSBA
